Citation Nr: 1734699	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  15-04 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for right foot hammertoes.

2.  Entitlement to an initial compensable rating for left foot hammertoes.

3.  Entitlement to service connection for a back disorder.
 
4.  Entitlement to service connection for a bilateral foot disorder other than bilateral hammertoes, to include arthritis and plantar fasciitis, to include as secondary to service-connected bilateral hammertoes.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection bilateral hearing loss.

7.  Entitlement to service connection for a disability manifested by fatigue.

8.  Entitlement to service connection for a sleep disorder.
9.  Entitlement to service connection for a gastrointestinal disorder, to include irritable bowel syndrome (IBS).

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1989 to February 1992, including service in Southwest Asia (Saudi Arabia).   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript (Tr.) of the hearing has been associated with the record. 
The Veteran's claims of entitlement to service connection for PTSD, IBS, and a bilateral foot disorder have been recharacterized as reflected on the title page, to include consideration of all psychiatric, gastrointestinal, and bilateral foot disorders other than the already service-connected bilateral hammertoe disability, reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Further, the Board has recharacterized the Veteran's claim of entitlement to service connection for a bilateral foot disorder to include secondary service connection based on his contentions in his July 2016 hearing testimony.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Hammertoes

The Veteran testified that his bilateral hammertoe disability has worsened since his last VA examination, which was conducted in August 2012.  See July 2016 Board Hearing Tr. at 34.  An updated VA examination that complies with 38 C.F.R. § 4.59 is therefore warranted on remand.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman v. McDonald, 28 Vet.App. 346 (2016) (Section 4.59 "is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the Diagnostic Code under which the disability is being evaluated is predicated on range of motion measurements").  The examiner should also render a retrospective opinion on the measurements required by Correia.  


Back Disorder

The August 2012 VA examiner opined that while the Veteran complained of lower back pain in service three times, records were silent for many years post-service until the Veteran's 2009 work-related injury.  Thus, the examiner concluded that it is less likely as not that his current low back disorder is related to his active duty service.  In the Veteran's initial application for compensation dated in February 1992, he reported low back pain since 1991.  Further, he testified that he continued to have low back pain post-service, prior to his 2009 work related injury, as a result of repetitive lifting of 60 to 100 pounds related to his military occupational specialty (MOS) as a cannon crewmember.  See July 2016 Board Hearing Tr. at 16-17.  He testified that although he injured his back post-service, it was similar to the in-service back injury.  Id.  As the August 2012 VA etiological opinion addressing the back disorder does not adequately consider these lay statements, an addendum opinion is required on remand.  

Additionally, records associated with the Veteran's 2009 Workers' Compensation claim, as well as any outstanding private treatment records, to include those from Baptist Hospital, should be obtained on remand. 

Bilateral Foot

Regarding the claim for bilateral foot disorder other than bilateral hammertoes, the Veteran has diagnoses of degenerative joint disease (DJD) and plantar fasciitis.  The Veteran testified that he experienced foot pain from the ankle down during service.  Id. at 20.  The examiner acknowledged the Veteran's report of calluses, hammertoes, and foot pain during service but attributed the pain to his service-connected hammertoe disability.  The examiner failed to explain whether the Veteran's current diagnoses are related to his in-service complaints of foot pain, or his service-connected bilateral hammertoe disability.  Thus, the Board finds that the August 2012 opinion does not contain a clearly articulated rationale for concluding that the Veteran's DJD and plantar fasciitis are not related to service.  Therefore, it is inadequate for adjudication purposes, and an addendum opinion is required.  


Gastrointestinal Disorder

The August 2012 VA examination report includes a diagnosis of constipation.  The examiner noted that the Veteran's constipation has occurred since he has taken chronic narcotics for low back pain.  Thus, it was determined that his constipation is secondary to narcotic use.  However, the Veteran testified that he stopped taking narcotics in 2014 but continues to suffer from constipation.  Id. at 31.  Thus, the Board finds that this opinion is of limited probative value as it appears, in part, to be based on an inaccurate factual premise, and does not adequately address the provisions of 38 C.F.R. § 3.317 regarding undiagnosed illness.  Thus, an updated examination and opinion is necessary.  

Hearing Loss and Tinnitus

Regarding the Veteran's bilateral hearing loss and tinnitus claims, the August 2012 VA examiner determined that without a separation audiogram, it would not be possible to provide an etiological opinion, other than one based on speculation.  The Board notes that in-service hearing loss is not required to establish entitlement to service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Moreover, the examiner did not address the Veteran's MOS and the conceded in-service acoustic trauma with regard to either claim.  Thus, an addendum opinion is needed on remand.

Fatigue and Sleep Disorder

With respect to service connection for a disability manifested by fatigue and a sleep disorder, remand is necessary to provide a new examination.  The Veteran testified that his fatigue began in 1992, following his deployment to Southwest Asia, and that he began to experience insomnia and sleep problems in Saudi Arabia that has continued to the present.  See Board Hearing Tr. at 22-23.  He also testified that he was diagnosed with obstructive sleep apnea in 2014.  Id. at 24.  The Veteran underwent a Chronic Fatigue Syndrome examination in August 2012, at which time the VA examiner determined that the Veteran did not have chronic fatigue syndrome, but did not adequately address the provisions of 38 C.F.R. § 3.317 regarding undiagnosed illness, nor his reported recent diagnosis of obstructive sleep apnea.  Thus, a new examination is needed on remand.  

Acquired Psychiatric Disorder 

The August 2012 VA examiner found no psychiatric disability, and therefore, did not provide an etiology opinion.  However, the Board notes that since major depressive disorder has been diagnosed since the institution of this claim in October 2011, an etiology opinion must be obtained unless the examiner concludes that this diagnosis is improper and can explain why.  See December 2011 and May 2013 VA Treatment Records.  Further, the Veteran testified that he has since been diagnosed with PTSD.  See July 2016 Board Hearing Tr. at 12.  As such, the Board finds that a new VA examination and etiology opinion must be obtained in order to determine whether any acquired psychiatric disability diagnosed since February 1992 is etiologically related to service.  

Missing Records

Additionally, review of the claims file reveals that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  In June 2010, the VA requested the SSA records.  However, no response has been associated with the record.  Such records should be sought upon remand.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).

Finally, the Veteran testified that he sought treatment for an acquired psychiatric disorder, fatigue, a sleep disorder, a gastrointestinal disorder, and tinnitus at the Little Rock VA Medical Center (VAMC) beginning in 1992.  VA medical records from Little Rock VAMC dated from 1992 should be obtained on remand.  Further, the Veteran testified that he received VA treatment in 2014 and 2016.  However, records of his VA treatment have not been associated with the claims file since September 2013.  On remand, ongoing VA treatment records should be associated with the record.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records, to include from the Little Rock VAMC dated from 1992, North Little Rock VAMC dated from September 2013, Columbia South Carolina VAMC, Fort Jackson VAMC, and Oklahoma VAMC.  If any of these records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  With any necessary assistance from the Veteran, obtain all outstanding private treatment records, including any records from Baptist Hospital.  If any records are unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  Request the Veteran's SSA records.  If records are unavailable, a negative response must be associated with the claims file and the Veteran notified pursuant to 38 C.F.R. § 3.159(e).

4.  Obtain the Veteran's 2009 Workers' Compensation records.  If unavailable, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

5.  After the above records have been associated with the file, schedule the Veteran for a VA examination to determine the current severity of his bilateral hammertoes.  The entire claims file, including any newly obtained treatment records, must be reviewed by the examiner and all necessary tests should be conducted. 

The examiner must test range of motion of both feet in (a) active motion, (b) passive motion, (c) weight-bearing, and (d) nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she should explain why that is so.

The examiner must also provide an opinion as to the range of motion throughout the appeal period (since February 1992) of both feet in (a) active motion, (b) passive motion, (c) weight-bearing, and (d) nonweight-bearing.  A rationale for any opinions expressed should be set forth.

6.  Then, obtain an addendum opinion from the August 2012 VA examiner (or other qualified physician, if unavailable) to determine the etiology of his back and bilateral foot disorders.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were reviewed.  No additional examination is necessary, unless the examiner determines otherwise.  The examiner should address the following: 

(a) For each back disorder diagnosed since February 1992, to include arthritis and degenerative disc disease with radiculopathy, please opine whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in service or is otherwise etiologically related to his active military service.  

For purposes of providing this opinion, please accept as true the Veteran's credible reports of back pain during and since service as a result of repetitive heavy lifting related to his MOS as a cannon crewmember, that continued until his 2009 work injury.  See July 2016 Board Hearing Tr. at 16-17, 19; February 1992 Veteran's Application for Compensation or Pension.  

(b) For each diagnosed foot disorder other than hammertoes, to include DJD and plantar fasciitis, diagnosed since February 1992, please opine whether it is at least as likely as not (50 percent probability or greater) that such disorder:

(1) had its onset in service or is otherwise etiologically related to his active military service.  For purposes of providing this opinion, please accept as true the Veteran's credible reports of bilateral foot pain the ankle down during and since service as a result of wearing military boots that were too small.  See July 2016 Board Hearing Tr. at 16-17, 19; February 1992 Veteran's Application for Compensation or Pension.  

(2) is proximately due to the Veteran's service-connected bilateral hammertoe disability; or 

(3) has been aggravated (permanently worsened) by the Veteran's service-connected bilateral hammertoe disability.   

A complete rationale must be provided for all opinions.  If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.  Merely saying he or she cannot respond will not suffice.

7.  Provide the claims file to an audiologist for preparation of an addendum opinion.  The entire claims file, including a copy of this remand, must be made available to the examiner, and the examiner should confirm that such records were reviewed.  No further examiner is necessary, unless required by the examiner.

The examiner is requested to address the following:

(a) Is at least as likely as not (50 percent probability or greater) that currently diagnosed bilateral hearing loss had its onset during service or is otherwise related to service, to include as a result of his conceded in-service noise exposure related to his MOS as a cannon crewmember therein?  

(b) Is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset in or is otherwise is related to service, to include as a result of the conceded in-service noise exposure related to his MOS as a cannon crewmember?  

The examiner is advised that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, and must acknowledge and discuss the Veteran's testimony, as to the onset of his tinnitus and hearing problems shortly after service around 1993.  See July 2016 Board Hearing Tr. 4-6.  For purposes of this examination, the examiner must assume the Veteran's statements of record regarding his noise exposures in service are credible.

It is also essential the examiner provide explanatory rationale, preferably citing to specific evidence in the file supporting conclusions.  In providing a rationale, the reviewing clinician must not rely solely on the lack of evidence of hearing loss for VA purposes, per 38 C.F.R. § 3.385, at the time of separation from service.  Such an opinion will not be considered adequate for rating purposes.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.  Merely saying he or she cannot respond will not suffice.

8.  Then schedule the Veteran for a VA Gulf War examination to determine the nature and etiology of his claimed fatigue, sleep disturbances and constipation. 

The examiner is asked to review the pertinent evidence, including the lay statements regarding onset of symptomatology, and undertake any indicated studies. Then, based on the results of the examination, the examiner is asked to address each of the following questions: 

(a) Please state whether the symptoms of each claimed condition are attributable to a known clinical diagnosis.

(b) In regards to the August 2012 VA examination report that references gastroesophageal reflux disease (GERD), please state whether GERD is a functional gastrointestinal disorder or a structural gastrointestinal disease. 

(c) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(d) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((c)(2) above), or a disease with a clear and specific etiology and diagnosis ((c)(3) above), then please opine as to whether it is at least as likely as not (50 percent or greater probability) related to presumed environmental exposures during the Veteran's service in Southwest Asia.  

(e) Is it at least as likely as not (50 percent probability or greater) that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service?  In addressing this question, the examiner should also accept as true the Veteran's credible reports of fatigue beginning in 1992, constipation since 1993, and insomnia and sleep problems in Saudi Arabia that have continued to the present.  See Board Hearing Tr. at 22-23, 31.  Also please note the Veteran's testimony that he stopped taking narcotics in 2014 but continues to suffer from constipation.  Id. at 31.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.  Merely saying he or she cannot respond will not suffice.

9.  Schedule the Veteran for an examination to determine the nature and etiology of his acquired psychiatric disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.

The examiner should address the following:

(a) Diagnose acquired psychiatric disorders present since February 1992, to include major depressive disorder and PTSD.  A diagnosis of PTSD should be explicitly ruled in or excluded, and if diagnosed, the stressor(s) upon which such diagnosis is based should be identified.  If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner should discuss the basis for this conclusion.

If a diagnosis of major depressive disorder is not warranted, the examiner should explain this finding in light of the diagnoses of the same in the VA treatment records.  See December 2011 and May 2013 VA Treatment Records.  

(b) For any disability so diagnosed, it is at least as likely as not (50 percent probability or more) that such disability had its onset in service or is otherwise related to service?  In addressing this question, please consider the Veteran's report of depression for which he sought VA treatment since 1992.  See Board Hearing Tr. at 11.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for the claimed disorders, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.  Merely saying he or she cannot respond will not suffice.

10.  Then, after taking any additional development deemed necessary, readjudicate the issues on appeal and issue a Supplemental Statement of the Case, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




